Citation Nr: 1143817	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  10-01 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for residuals of a low back injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to August 1959.   

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the Veteran's claim.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in March 2011.  He also presented testimony before a Decision Review Officer (DRO) in June 2010.  Transcripts of these hearings are of record.

The issue of entitlement to residuals of an upper back injury has been raised by the Veteran.  See, e.g., a statement from the Veteran dated in June 2010.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from August 1955 to August 1959.

2.  The Veteran has stated on multiple occasions that his upper back, rather than his lower back was injured during service, and the competent and probative evidence of record further shows, that his current low back disability is not related to his military service.


CONCLUSION OF LAW

Service connection for residuals of a low back injury is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran filed a claim of entitlement to service connection for residuals of a low back injury.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice, to include notice with respect to the effective-date element of the claim, by a letter mailed in April 2009, prior to the initial adjudication of his claim.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim and there is no reasonable possibility that further assistance would aid in substantiating this claim.  The evidence of record includes statements from the Veteran and other individuals, as well as private and postservice VA treatment records.  

Additionally, the Veteran was afforded a VA examination in October 2009.  The VA examination report reflects that the examiner interviewed and examined the Veteran, reviewed his past medical history, reviewed his claims folder, documented his current medical conditions, and rendered a diagnosis.  The Board observes that the opinion reached by the examiner appears to be speculative in nature as he noted that he could not issue the question of whether his low back disability is related to service due to multiple postservice injuries.  In general, when presented with an inadequate opinion, the proper remedy is to remand the case to obtain an adequate opinion.  See 38 C.F.R. § 4.2 (2011); see also Barr v.  Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].   However, in the present case, as shown in further detail below, the Veteran has clarified on several occasions that his current low back disability was not at issue.   Rather, he contends upper back disability.  Accordingly, as the Veteran is not alleging low back disability due to service, a remand for a new examination is not warranted.  

The Board notes that the Veteran's service treatment records are not associated with the claims folder.  The Veteran was advised in a May 21, 2009 letter that his service treatment records were not available and that he should forward copies of any available service records in his possession.  He did not submit any copies of service treatment records in response to the RO's request.     

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), wherein the Court elaborated on the VA's responsibility to obtain a Veteran's service treatment records.  The Board finds, however, that no useful purpose would be served in remanding this matter for more development.  In this case, the RO has attempted to locate the Veteran's service treatment records.  The RO submitted a request to the National Personnel Records Center (NPRC) in April 2009, asking for all available military medical records.  In response to the request by the RO, the NPRC reported that they were unable to locate the records identified in the RO's request and concluded that the records were destroyed in a fire in 1973.  There is no indication that any service treatment records exist.

The Board observes that, where records are unavailable, "VA has no duty to seek to obtain that which does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile].  So it is in this case.

In general, VA's duty to assist includes obtaining records from the Social Security Administration (SSA).  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The record demonstrates that in November 2009, the RO attempted to obtain the Veteran's SSA records.  In a subsequent November 2009 report, SSA informed VA that it did not have any of the requested records for the Veteran because the Veteran's SSA folder was destroyed.  Based upon this record, the Board finds that additional attempts to obtain these records, if any, would be futile.

Thus, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of an accredited representative.  He was afforded a personal hearing in March 2011.  

Accordingly, the Board will proceed to a decision as to the issue on appeal.

Service connection for residuals of a low back injury

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

For certain chronic disorders, including arthritis, service connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board observes that the Veteran filed a claim of entitlement to service connection for a "lower back condition" on his initial claim for VA benefits dated in May 2009.  The RO denied the Veteran's service connection claim in the above-referenced July 2009 rating decision.  The Veteran filed a timely notice of disagreement, and the denial of his claim was continued by the RO in a January 2010 statement of the case (SOC).  The Veteran completed his appeal with the timely filing of a substantive appeal [VA Form 9] in January 2010.  

The Veteran contends that during his period of military service, while scrubbing the floor as part of his military duties, he injured his back when he slipped and fell on a wet surface.  See, e.g., the March 2011 Board hearing transcript, pgs. 6-7.  Prior to filing his VA Form 9, the Veteran indicated that he injured his lower back as a result of the in-service accident.  See the Veteran's claim for VA benefits dated in May 2009.  Crucially, however, he has since contended on multiple occasions that he injured his upper back as a result of the accident as opposed to his lower back.  See, e.g., the June 2010 DRO hearing transcript, pgs. 4, 9.  Indeed, the Veteran has testified that his low back disability is due to a postservice accident when he injured his lower back as part of his job duties as a security guard.  See, e.g., the March 2011 Board hearing transcript, pgs. 12-13.  He has further contended that his service connection claim currently on appeal should be for an upper back disability as opposed to a low back disability.  See, e.g., a statement from the Veteran dated June 2010.  As noted above, the Board has referred the Veteran's upper back claim to the AOJ for adjudication.  The Board adds that lay statements submitted by the Veteran's wife and stepdaughter do not indicate that the Veteran's low back disability is related to his military service.  Accordingly, there remains no allegation of errors of fact or law for appellate consideration with respect to a low back disability.     

The Board further observes that the medical evidence of record does not establish or suggest a relationship between the Veteran's currently diagnosed low back disability and his military service.  On the contrary, the Veteran was afforded a VA orthopedic examination in October 2009.  The VA examiner conducted an examination of the Veteran and reviewed his claims folder and medical history, to include the Veteran's reported in-service accident and the postservice accident when he injured his lower back.  In rendering an opinion as to whether it is at least as likely as not that the Veteran's low back disability is related to his military service, the VA examiner concluded "I cannot answer the question without the resort of mere speculation."  While this opinion appears speculative in nature, as noted above, inasmuch as the Veteran is not contending that his low back disability is related to service, future development is not warranted.    

In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for residuals of a low back injury.  The benefit sought on appeal is accordingly denied.



ORDER

Entitlement to service connection for residuals of a low back injury is denied.



___________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


